Case 9:77-cv-01881-JS-ETB Document 507 Filed 03/19/19 Page 1 of 2 PagelD #: 175

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, *
Plaintiff, ORDER
-against- 77-CV-1881 (JS)
- NASSAU COUNTY, et al.
Defendants.
x

 

On April 21, 1982, the Court approved and entered a Consent Decree (the “1982

Consent Decree”) in United States v. Nassau County, et al., 77 CV 1881, agreed and
consented to by all parties in this action; plaintiff the United States of America (the
“United States”), defendant Nassau County, defendant Nassau County Commissioner of
Police, defendants Nassau County Civil Service Commissioner (collectively, the “Nassau
County defendants”), defendant Police Benevolent Association of Nassau County, Inc.
(the “PBA”) and defendant-in-intervention Superior Officers Association of Nassau -
County, Inc. (the “SOA”),

‘ » The parties currently remain under the Court’s jurisdiction as a result of the 1982
. Consent Decree, which was entered by Judge George C. Pratt. The 1982 Consent Decree
- was entered to ensure “that Blacks, Hispanics and females are considered for
~. employment by Nassau County in the [Department] on an equal basis with white males”
(1982 Consent Decree { 1).

Pursuant to N.Y. Civil Service Law § 56, and the terms of the Consent Decree,
the current list for Police Officer was established on June 25, 2014, by the Nassau County
Civil Service Commission.

Pursuant to N.Y. Civil Service Law § 56, and the terms of the Consent Decree,
the current list for Sergeant was established on June 13, 2014, by the Nassau County
Civil Service Commission.

Under New York law, a municipal hiring authority may use a competitive civil
service examination for no more than four years. N.Y. Civil Service Law § 56 subd. 2.

The Court finds that good cause has been shown for this extension and that it is
consistent with the provisions and purposes of the Consent Decree.
Case 9:77-cv-01881-JS-ETB Document 507 Filed 03/19/19 Page 2 of 2 PagelD #: 176

ACCORDINGLY, IT IS HEREBY ORDERED:

Nassau County, the Nassau County Civil Service Commission, the Nassau County
Commissioner of Police, the Nassau County Police Department, may continue to use the
Current List for Police Officer in accordance with the provisions of the Consent Decree
until the earlier of (1) June 24, 2019, or (2) the establishment of a new eligible list of
candidates for Police Officer, whichever occurs first.

i
ENTERED this __ !4~ day of March 2019 in Central Islip, New York.

[SOANNA SEYBERT
Ad SEYBERT,US.DJ

 

4824-1086-7338, v. 1

this oder veplaces the
December 6, 201k OvaAaer.
